Citation Nr: 0708807	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-26 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318.



ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern







INTRODUCTION

The veteran had recognized guerilla service from July 1945 to 
February 1946.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDING OF FACT

At the time of his death, the veteran was not in receipt of, 
or entitled to receive, compensation for a service-connected 
disability. 


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation under 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.22 (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



As the law and not the facts are dispositive in this case, 
there is no reasonable possibility that further assistance to 
the appellant would substantiate her claim, and the 
provisions of the VCAA do not apply.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2000, the appellant filed a claim for VA death 
benefits to include service connection for the cause of the 
veteran's death and dependency and indemnity compensation 
under 38 U.S.C.A. § 1318. 

In a decision in April 2004, the Board denied the appellant's 
claim of service connection for the cause of the veteran's 
death. 

Under 38 U.S.C.A. § 1318, where as here the veteran died of a 
nonservice-connected disability, VA shall pay dependency and 
indemnity compensation benefits to the surviving spouse of a 
veteran, who was in receipt of or entitled to receive 
compensation at the time of his death for a service-connected 
disability rated continuously totally disabling for a period 
of 10 or more years immediately preceding death.  

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22, the 
regulation implementing 38 U.S.C.A. § 1318, to limit the 
award of dependency and indemnity compensation to cases where 
the where the veteran, during his life time had established a 
right to receive total service- connected disability 
compensation for the period of time required by 38 U.S.C.A. § 
1318, or would have established such right but for clear and 
unmistakable error in the adjudication of any previous claim.  
The regulation, as amended, specifically prohibited 
"hypothetical entitlement" as an additional basis for 
establishing eligibility.  Rodriguez v. Nicholson, 19 Vet. 
App. 275 (2005) (The Court held that the January 21, 2000, 
amendment to 38 C.F.R. § 3.22 to bar the "hypothetical" 
entitlement theory with respect to dependency and indemnity 
compensation claims made pursuant to 38 U.S.C. § 1318 was 
applicable to claims filed after January 21, 2000.).  

Since the claim was filed after January 21, 2000, there is no 
possibility of "hypothetical" entitlement.  The claim must be 
determined on the record. 

Here, the record shows that service connection was not in 
effect for any disability during the veteran's lifetime. The 
appellant also has not raised a claim of clear and 
unmistakable error in any prior rating decision. 

As the veteran was not "in receipt of" or "entitled to 
receive" compensation at the time of his death for a 
service-connected disability rated continuously totally 
disabling for a period of 10 or more years immediately 
preceding death, the statutory condition precedent for 
entitlement to dependency and indemnity compensation under 38 
U.S.C. § 1318 has not been established. 

Because the appellant does not meet the condition precedent 
for the benefit under 38 U.S.C.A. § 1318, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 


ORDER

Dependency and indemnity compensation under 38 U.S.C.A. § 
1318 is denied.  


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


